IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Iyona Lee,                            :
                       Petitioner     :
                                      :
                 v.                   :   No. 1051 C.D. 2020
                                      :
Fresh Grocer Holdings, LLC            :
(Workers’ Compensation Appeals        :
Board),                               :
                        Respondent    :


PER CURIAM                          ORDER


      NOW, March 4, 2022, the “Application to Report Unreported Opinion
Pursuant to 201 Pa[.] Code § 3740,” filed by the Pennsylvania Bar Association
Workers’ Compensation Law Section, to which no response was filed, is
GRANTED. The above-captioned Memorandum Opinion, filed December 22,
2021, shall be designated OPINION and shall be REPORTED.